DeCARO, DORAN,
SICILIANO, GALLAGHER,
& DeBLASIS, LLP

 

17251 MELFORD BLYD.
SUITE 200
BOWIE, MARYLAND 20715
TELEPHONE: (301) 352-4950
FAX; (301) 352-8691

3930 WALNUT STREET
SUITE 250
FAIRFAX, VIRGINIA 22030
TELEPHONE: (703) 255-6667
FAX: (703) 299-8548

Case 8:19-cv-00261-CBD Document1 Filed 01/28/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

GLORIA PINTO *
* NOTICE OF REMOVAL FROM
Plaintiff, * THE CIRCUIT COURT FOR
* PRINCE GEORGE’S COUNTY, MD
vs. * CASE NO. CALI18-46001
*
SHOPPERS FOOD WAREHOUSE, CORP., * CIVIL ACTION NO.
*
Defendants. *
PETITION FOR REMOVAL

 

Pursuant to 28 U.S.C., Section 1441(a), the Defendant, Shoppers Food Warehouse Corp.,
respectively notices the removal of the above-captioned matter to this Honorable Court from the
Circuit Court for Prince George’s County, Maryland, and as grounds therefor states as follows:

1. On or about January 18, 2019, Defendants Shoppers Food Warehouse Corp, was
served with a Summons and Complaint in an action commenced by the Plaintiff, Gloria Pinto, in the
Circuit Court for Prince George’s County, Maryland as Docket No. CAL18-46001. True and correct
copies of the Summons and Complaint are attached hereto as “Exhibit A.” Defendant filed an
Answer, which is attached hereto as “Exhibit B.” No further proceedings have taken place in this
action.

2. This Notice of Removal is filed within thirty (30) days of receipt of service by
Defendants, and therefore, is timely filed pursuant to 28 U.S.C., Section 1446(b).

3. Pursuant to the Federal Rules of Civil Procedure, the Petitioner filed a Notice of
Removal on January 22, 2019.. Copies of Defendant’s Notice of Removal is attached hereto and

incorporated herein by reference as “Exhibit C.”
DaCARO, DORAN,
SICILIANO, GALLAGHER,
& DeBLASIS, LLP

 

17251 MELFORD BLYD.
SUITE 200
BOWIE, MARYLAND 20715
TELEPHONE: (301) 352-4950
FAX: (301) 352-8691

3930 WALNUT STREET
SUITE 250
FAIRFAX, VIRGINIA 22030
TELEPHONE: (703) 255-6667
FAX: (703) 299-8548

Case 8:19-cv-00261-CBD Document1 Filed 01/28/19 Page 2 of 3

4. In her Complaint, Plaintiff, Gloria Pinto, seeks judgment against Defendant in excess
of Seventy-Five Thousand Dollars ($75,000) in compensatory damages, plus costs.

5. According to the Complaint, Plaintiff is a resident of the State of Maryland.

6. At the time of commencement of this action, and at all other times relevant to the
subject proceeding, Defendant Shoppers Food Warehouse Corp.'s principal place of business is
Minnesota, and is incorporated in the state of Ohio.

7. As this is a civil action wherein the amount in controversy exceeds $75,000, exclusive
of interest and costs, this Honorable Court has diversity of jurisdiction over this matter pursuant to
28 U.S.C., Section 1332.

8. The Petitioner presents and files herewith a check in the amount of $400 for the filing
fee, as required by law.

WHEREFORE, the Defendant, Shoppers Food Warehouse Corp., respectfully requests to
remove this action from the Circuit Court for Prince George’s County, Maryland to the United States

District Court for the District of Maryland.
DeCARO, DORAN,
SICILIANO, GALLAGHER,
& DeBLASIS, LLP

 

17251 MELFORD BLYD.
SUITE 200
BOWIE, MARLAND 20715
TELEPHONE: (301) 352-4950
FAX: (301) 352-8691

3930 WALNUT STREET
SUITE 250
FAIRFAX, VIRGINIA 22030
TELEPHONE: (703) 255-6667
FAX: (703) 299-8548

Case 8:19-cv-00261-CBD Document1 Filed 01/28/19 Page 3 of 3

Respectfully submitted,

DeCARO, DORAN, SICILIANO,
GALLAGHER sep SSS
V EGE

By:

 

Matthew J. Gannett #07181

17251 Melford Boulevard, Suite 200
Bowie, Maryland 20715

Tel: 301/352-4950

Fax: 301/352-8691

Email: mgannett@decarodoran.com
Counsel for Defendant

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 22nd day of January, 2019, a copy of the foregoing
Petition for Removal was forwarded, postage prepaid, via First Class mail, to:

Sean P. Malloy, Esq.

Aleksandr Shubin, Esq.

Malloy Law Offices, LLC

7910 Woodmont Ave, Suite 1250
Bethesda, Maryland 20735
Counsel for Plaintiff

—_———_——~

Matthew J. Gannett #07181
Counsel for Defendant

 
